                            UNIl'I]I) SI'ATES I)IS1'RICT        COT] II'T
                            EASTEIiN DISTRI('T OF MISSO[]RI
                                  EASTERN I)IVISION

UNITED STATES OF AMERICA,                    )
                                             )
                       Plaintiff,            )
                                             )       NO.4:19 CR 797 .IAR
                                             )
                                             )
ROLAND McKINNEY,                             )
                                             )
                       Defendant.            )


                                    (]UILTY.PLEA AGREENTENT

       Come now the parties and hereby agree, as follows:

I.     PARTIES:

       The parties are the defendant Roland McKinney (hereinafter "Defendant"), represented by

defense counsel Bobby Bailey, and the United States               of    America ("United States" or

"Government"), represented by the Office ofthe United States Attorney for the Eastem District of

Missouri. This    agreement does not, and is not intended to, bind any governmental office or

agency other than the United States Attorney for the Eastem District of        Missouri.      The Court is

neither a party to nor bound by this agreement.

2.     GUILTYPLEA:

       A.      The Plea:       Pursuant   to Rule I l(cXt)(A), of the Federal Rules of Criminal

Procedure, in exchange for the Defendant's voluntary plea   ofguilty to Count One ofthe Indictment,

the United States agrees that no further federal prosecution   will   be brought in this   District relative

to the events that give rise to the charges in the Indictment of which the United States is aware at
this time.

           B.     The   Sentence:   The parties agree that the recommendations contained herein

fairly and accurately set forth some guidelines that may be applicable to this case. The parties

further agree that either party may request a sentence above or below the U.S. Sentencing

Guidelines range (combination of Total Offense Level and Criminal History Category)

ultimately determined by the Court pursuant to any chapter ofthe Guidelines, Title 18, United

States Code, Section 3553, or any other provision or rule of law not addressed        herein.   The

parties further agree that notice of any such request   will   be given no later than ten (10) days prior

to sentencing and that said notice shall specify the legal and factual bases for the request. The

parties understand that the Court is neither a party to nor bound by the Guidelines

recommendations agreed to in this document.

3.         ELEMENTS:

           A.     Count One:      As to Count One, the Defendant admits to knowingly violating

Title 21, United States Code, Section 841(a)(l), and admits there is a factual basis for the plea and

further fully understands that the elements ofthe crime are as follows:

           One, the Defendant was in possession of a mixture or substance containing cocaine base

(crack);

           Two, the Defendant knew he was in possession of a mixture or substance containing

cocaine base (crack), a   Schedule controlled   substance; and

           Three. the Defendant intended to distribute some or all of the mixture or substance

containing cocaine base (crack) to another person.




                                                 2
4.      FACTS:

        The parties agree that the facts in this case are as follows and that the United States would

prove these facts beyond a reasonable doubt     if the   case were   to go to   trial.   These facts may be

considered as relevant conduct pursuant to Section I Il1 .3:

        On September 11,2019, St. Louis Metropolitan Police Department ("SLMPD") Homicide

Detective Dave Rudolph ("Det. Rudolph") along with other law enforcement officers executed                a


search warrant on Defendant's 2008 Dodge       Nitro automobile ("Dodge Nitro") bearing Missouri

license DS9B9P, which was located in the City of St. Louis within the Eastem District of Missouri.

An application and supporting affidavit were found to establish probable cause and a                 search

warrant had been issued ordering the search of the Dodge             Nitro.     Defendant had been found

operating the Dodge Nitro on September 10,         2019. The Dodge Nitro had been wanted in

connection with a homicide that occurred on September 7, 2019.

        Upon execution ofthe search warrant, the following items were seized: a clear plastic bag

containing suspected cocaine base (crack) from a compartment on the front dashboard near the

steering wheel; loose suspected cocaine base (crack) from the center console; paperwork belonging

to Defendant in the center console; and a Motorola cellular phone belonging to Defendant from

inside an envelope on the front passenger   seat. Detective Rudolph      later prepared a search warrant

for Defendant's cellular phone. A search warrant was issued authorizing a search ofthe contents

of Def'endant's phone. A search of Defendant's phone revealed messages related to the sale of

narcotics.

        The suspected cocaine base (crack) was submitted to and analyzed by an expert criminalist

with the St. l,ouis Metropolitan Police Department ("SLMPD) Crime Laboratory. The cocaine

                                                  3
base was confirmed to be a mixture or substance containing cocaine base (crack), a Schedule                Il

controlled substance, having a total gross weight of approximately 14.69 grams. Defendant

admits to possessing the controlled substances with the int€nt to distribute some or all of the

cocaine base (crack) to another individual.

5.      STATUTORYPENALTIES:

        A.      CountOne:             As to Count One , the Defendant fully understands that the maximum

possible penalty provided by law for the crime to which the Defendant is pleading guilty is

imprisonment of not more than twenty years, a fine of not more than $1.000.000, or both such

imprisonment and     fine.   The Court shall impose a period of supervised release of not less than

three years and not more than life.

6.      U.S. SENTENCING GUIDELINES: 2018                        MANUAL

        The Delendant understands that this offense is alfected by the U.S. Sentencing Guidelines

and the actual sentencing range is determined by both the Total Offense l-evel and the Criminal

llistory Category. The parties agree that the following           are the U.S. Sentencing Cuidelines Total


Offense Level provisions that apply.

                            COUNT ONE:
  POSSESSION WITH INTI|NI' TO DI STRIBUTI,, A CONTIIO I,L}]D SUBSTANCE,

        A.       Chapter 2 Offense Conduct:

                         Base Offensc         Lcvel:   Thc parties agree that the base offense level is l8 as

found in Section 2D I .l (c)( I   I   ).   The parties recommend that the quantity ofcontrolled substances

for which the defendant is accountable, including relevant conduct, is approximately 14.69 grams

of cocaine base (crack), which is at least          ll.2   grams but less than 16.8 grams of cocaine base

(crack), resulting in the recommended Base Offense Level of 18.



                                                           .1
                  ii.     Specific Offense Characteristics: The parties agree that the following

Specific Offense Characteristics        apply:   none

        B.        Chapter 3 Adiustments:

                  l.      Accerr tancc    of Resnonsibilitv:     I'he parties recommend    that two levels

should be deducted pursuant to Sentencing Guidelines Section 3El .1(a) because Defendant has

clearly demonstrated acceptance           of responsibility. If the deduction      pursuant   to   Sentencing

Guidelines Section 3El.l(a) is applied, then the United States moves to deduct one additional

level, ifapplicable, pursuant to Sentencing Guidelines Section        3El.l(b),   because Delendant    timely

notified authorities ofthe intention to enter a plea of guilty, thereby permitting the United States

to avoid preparing for trial and permitting the Court to allocate its resources efficiently.

        The parties agree that     if   Defendant does not abide by all of the agreements made within

this document, Defendant's failure to comply is grounds for the loss ofacceptance of responsibility

pursuant to Sentencing Guidelines Section 3E1.1. The parties further agree that Defendant's

eligibility for a reduction pursuant to Sentencing Guidelines Section 3El.l is based upon                 the

information known at the present time and that any actions of Defendant which occur or which

become known to the United States subsequent to this agreement and are inconsistent with

Defendant's acceptance       of responsibility including, but not limited to criminal conduct,            are

grounds for the loss     of acceptance of responsibility pursuant to Sentencing Guidelines Section

3El   .1.   [n any event, the parties agree that all ofthe remaining provisions ofthis agreement remain

valid and in full force and effect.

        C.        Estimated Total Offense        Level:     As to Count One . the parties estimate that the

Total Offense Level is       15.   Depending on the underlying offense and Defendant's criminal

history, Defendant could be a Career Offender pursuant to Section              48l.l. Ilthe Court finds

                                                        5
Defendant is a Career Offender, the Total Offense Level may be higher and the Criminal History

Category may be as high as Category          VI.     Defendant has discussed these possibilities with

defense   counsel. Both parties   reserve the right to argue that the Defendant is or is not a Career

Offender.

          D.    Criminal   History:     The determination of the Def'endant's Criminal Histo ry

Category shall be left to the   Court. Either party may       challenge, before and at sentencing, the

finding of the Presentence Report as to the Defendant's criminal history and the applicable

category. The Defendant's criminal history is known to the Defendant and is               substantially

available in the Pretrial Services Report.

          E,   Effect ofPartiesr U,S. Sentencine Guidelines Analvsis: The parties agree that the

Coufi is not bound by the Guidelines analysis agreed to herein. The parties may not have foreseen

all applicable Guidelines. The Court may, in its discretion, apply or not apply any Guideline

despite the agreement herein and the parties shall not be permitted to withdraw from the plea

agreement.

7.        WAIVER OF APPEAL AND POST-CONVICTION RIGHTS:

          A.   Appeal:     The Defendant has been fully apprised by defense counsel of the

Defendant's rights concerning appeal and     fully   understands the right to appeal the sentence under

Title I 8, United States Code, Section 3742.

                       Non-Sentencinglssues: Thc parties waive all rights to appeal all non-

jurisdictional, non-sentencing issues, including, but not limited to, any issues relating to pretrial

motions. discovery and the guilty plea.

                lI.    Sentcncinq Issues:       In the event the Court accepts the plea, accepts the

                                                     6
U.S. Sentencing Guidelines Total Offense Level agreed to herein, and, after determining               a

Sentencing Guidelines range, sentences the Defendant within or below that range, then, as part       of

this agreement, the Defendant hereby waives all rights to appeal all sentencing issues other than

Criminal History. Similarly, the United States hereby waives all rights to appeal all sentencing

issues other than Criminal History, provided the Court accepts the plea, the agreed Total Offense

Level and sentences the Defendant within or above that range.

         B.     Habeas   Corpus: The Delendant        agrees   to waive all rights to      contest the

conviction or sentence in any post-conviction proceeding, including one pursuant to Title 28,

United States Code, Section 2255, excepl for claims of prosecutorial misconduct or ineffective

assistance of counsel.

         C.     Risht to Records: The Defendant waives all rights, whether asserted directly or

by a representative, to request from any department or agency of the United States any records

pertaining to the investigation or prosecution ofthis case, including any records that may be sought

under the Freedom of Information Act, Title 5, United States Code, Section 522, or the Privacy

Act, Title 5, United States Code, Section 552(a).

8.       OTHER:

         A.     Disclosures Required bv the United States Probation        Office:      T'he Del'cndant

agrees   to truthfully complete and sign forms as required by the United States Probation Office

prior to sentencing and consents to the release of these forms and any supporting documentation

by the United States Probation Office to the United States.

         B.     Civil or Administrative Actions not Barred ; Effect on       Othe   r   Governmental

Aqencies: Nothing contained herein limits the rights     and authority   ofthe United    States to take

                                                 7
any   civil, tax, imm igration/deportation or administrative action against the Defbndant

         C.           Supervised Release: Pursuant to an y supervised release term, the Court will

impose standard conditions upon the Defendant and may impose special conditions related to the

crime Defendant         committed.      These conditions      will   be restrictions on the Defendant to which the

Defendant      will   be required to   adhere. Violation ofthe conditions ofsupervised             release resulting

in revocation may require the Defendant to serve a term of imprisonment equal to the length ofthe

term of supervised release, but not greater than the term set forth in Title I 8, United States Code,

Section 3583(e)(3), without credit for the time served after release. The Defendant understands

that parole has been abolished.

         D.           Mandatory Snecial Assessment: This                ofll'ense is su bject to the provisions of the

Criminal Fines Improvement Act of 1987 and the Court is required to impose a rnandatory special

assessment of $ I 00 per count for a total of      $   1   00, which the Defendant agrees to pay at th€ time       of

sentencing. Money paid by the Defendant toward any restitution or fine imposed by the Court

shall be first used to pay any unpaid mandatory special assessment.

         E.           Possibility of Detention: The Defendant may be subject to immediate detention

pursuant to the provisions of Title I 8. United States Code, Section               3   143.

         l'.          Fines and Costs of Incarceration and Supervision:                   The Court may impose a

fine, costs of incarceration, and costs      ofsupervision. The Defendant agrees that any fine imposed

by the Court     u,ill be due and payable immediately.

         G.           Forfeiture:   The Defendant agrees to forfeit all ofthe Defendant's interest in all

items seized by law-enforcement officials during the course                        of their investigation.       The

Defendant admits that all United States currency, weapons, property, and assets seized by law

                                                             8
enforcement officials during their investigation constitute the proceeds of the defendant's illegal

activity, were commingled with illegal proceeds, or were used to facilitate the illegal activity.

The Defendant agrees to execute any documents and take all steps needed to transfer title or

ownership of said items to the United States and to rebut the claims of nominees and/or alleged

third party owners. The Defendant further agrees that said items may be disposed of by law

enforcement officials in any manner.

9.         ACKNOWLEDGMENT AND WAIVER OF THE DEFENDANT'S RIGHTS:

           In pleading guilty, the Defendant acknowledges,        fully   understands and hereby waives his

rights, including but not limited to: the right to plead not guilty to the charges; the right to be tried

by   a   jury in a public and     speedy trial; the right to   file pretrial motions, including motions   to

suppress or exclude evidence; the right at such        trial to a presumption of innocence; the right to

require the United States to prove the elements of the offenses charged against the Defendant

beyond a reasonable doubt; the right not to testify; the right not to present any evidence; the right

to be protected from compelled self-incrimination; the right at trial to confront and cross-examine

adverse witnesses; the right to testify and present evidence and the right to compel the attendance

ofwitnesses. The Defendant further          understands that by this guilty plea, the Defendant expressly

waives all the rights set forth in this paragraph.

          The Defendant fully understands that the Defendant has the right to be represented by

counsel, and    if   necessary, to have the Court appoint counsel at trial and at every other stage   ofthe

proceeding. The Defendant's counsel has explained these rights and the consequences of the

waiver ofthese        rights.   The Defendant fully understands that, as a result of the guilty plea, no

trial will, in fact, occur and that the only action remaining to be taken in this case is the imposition

                                                      9
ofthe sentence.

        The Defendant is fully satisfied with the representation received from defense counsel.

The Defendant has reviewed the United States' evidence and discussed the United States' case and

all possible defenses and defense          witnesses   with defense counsel. Defense counsel has

completely and satisfactorily explored all areas which the Defendant has requested relative to the

United States'case and any defenses.

IO,     VOLUNTARY NATURE OF THE GUILTY PLEA AND PLEA AGREEMENT:

       This document constitutes the entire agreement between the Defendant and the United

States, and no other promises or inducements have been made, directly or indirectly, by any agent

of the United States, including any Department of Justice attorney, conceming any plea to                 be

entered in this   case. In addition, the Defendant        states that no person has, directly or indirectly,

threatened or coerced the Defendant to do or refrain from doing anything in connection with any

aspect of this case, including entering a plea of guilty.

       The Defendant acknowledges having voluntarily entered into both the plea agreement and

the guilty   plea. The    Defendant further acknowledges that this guilty plea is made               of   the

Defendant's own free    will   and that the Defendant is, in fact, guilty.

II.    CONSEOUENCES OF POST.PLEA MISCONDUCT:

       After pleading guilty and before sentencing, if Defendant commits any crime, other than

minor traffic offenses, violates any conditions of release that results in revocation, violates any

term of this guilty-plea agreement, intentionally provides misleading, incomplete or untruthful

information to the U.S. Probation Office or fails to appear for sentencing, the United States, at its

option, may be released from its obligations under this agreement. The United States may also,

                                                     t0
in its discretion, proceed with this       agreement and may advocate             for any sentencing position

supported by the f'acts, including but not limited to obstruction ofjustice and denial of acceptance

of responsibility.

12,     NO RIGHT TO TtrITHDRAW GUILTY PLEA:

        Pwsuant to Rule I       l(c)   and (d), Federal Rules   of Criminal Procedme, the          Defendant

understands that there   will   be no right to withdraw the plea entered under this agreement, except

where the Court rejects those portions of the plea agreement which deal with charges the United

States agees to dismiss or not to bring.


                                                                I

 a-Q-uu
       Date                                         JOIlN            . #37802MO
                                                                United States Attomev



6-2<"u,e
   Date                                                 LANi)
                                                    Defendanl


 b-)0- )d                                                           ?.....----*

       Date                                             BBY E. BAILEY
                                                    Attomey for Defendant




                                                   1l
